DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/09/2020 and 08/30/2021 was filed after the mailing date of the Application on 09/09/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 14 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson (US 7,520,291).
With regards to claim 10:
Watson discloses (refer to Fig. 1 and 2 below) a gate valve (10) for controlling fluid communication from an inlet (20) to an outlet (18) relative to a reference pressure, the valve comprising:
a first body (12) defining a passage (16) in communication with the inlet (20) at a first end of the gate valve;
an outlet port (48) disposed in the passage of the first body;

a piston (68) disposed in the passage (16) and being movable therein between first and second positions relative to the outlet port, the piston being movable in a first direction from the first position to the second position in response to an inlet pressure level at the inlet (20);
a gate (58, 60) disposed on the piston (68) and biased transversely toward the outlet port (48), the gate (58) moved by the piston (68) adjusting flow from the passage to the outlet port; and
a pressure compensator (76) disposed in the chamber of the second body (78) opposite the piston and biasing the piston in a second opposite direction from the second position to the first position.
With regards to claim 14:
Watson discloses (refer to Fig. 2 above) the gate valve of claim 10, wherein the outlet port (48) comprises a flat seating surface (62) disposed around the outlet port, wherein the gate (58, 60) comprises: 
a pin (58) disposed in a transverse hole (56) in the piston (68), and a spring (60) in the transverse hole biasing the pin against the flat seating surface (62).
With regards to claim 20:
Watson discloses (refer to Fig. 1 above) the gate valve of claim 10, wherein the pressure compensator (76) comprises: 
a vent port (118) communicating the chamber (94) with the reference pressure; and 


    PNG
    media_image1.png
    1039
    987
    media_image1.png
    Greyscale

Fig. 1

    PNG
    media_image2.png
    1175
    814
    media_image2.png
    Greyscale

Fig. 2
Allowable Subject Matter
Claims 11-13, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to disclose or render obvious “a cartridge configured to position in the receptacle of the component having the inlet and the outlet, the cartridge disposed in sealed communication with the inlet and the outlet and defining a passage in communication with the inlet; and the pressure compensator comprising a housing defining a chamber in communication with the reference pressure, the housing configured to affix in the receptacle and hold the cartridge therein” in combination with the other limitations set forth in the independent claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/            Primary Examiner, Art Unit 3753